357 S.W.3d 610 (2012)
SUPERIOR BANK, Plaintiff/Respondent,
v.
Steven T. ANGELO, Defendant/Appellant.
No. ED 96684.
Missouri Court of Appeals, Eastern District, Division One.
January 31, 2012.
*611 Susan Roach, W. Edwin Roussin, St. Louis, MO, for appellant.
Sandford J. Miler, Stephen J. Barber, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Defendant, Steven T. Angelo, appeals from the grant of summary judgment for plaintiff, Superior Bank. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).